DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1.27.2021 has been entered.

Election/Restrictions
Claims 1-8, 10-15 and 21-25 are allowable with at least one of the independent claims 1, 12 and/or 21 being generic to the species and/or subspecies of the restriction requirement of 5.1.2020. The restriction requirement of said species/subspecies is hereby withdrawn and no claims are rejoined. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-8, 10-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) a lateral edge of the highly doped emitter region is the first lateral edge of the emitter region that is aligned with the first lateral edge of the proton implant region such that the first lateral edges are arranged in the straight line as recited within the context of the claim; claims 2-8 and 10-11 are dependents, (claim 12) a  lateral edge of the lightly doped emitter region is aligned with the first lateral edge of the proton implant region and the first lateral edge of the spacer such that the first lateral edges and the lateral edge of the lightly doped emitter region are arranged in the straight line as recited within the context of the claim; claims 13-15 are dependents, and, (claim 21) a lateral surface of the highly doped emitter region is the first lateral surface of the emitter region that is coplanar with the first lateral surface of the proton implant region as recited within the context of the claim; claims 22-25 are dependents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 8-12, filed 12.31.2020, with respect to the prior art of record failing to disclose or suggest the limitations of claims 1, 12 and 21 have been fully considered and are persuasive.  The pending claim are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894